Be Se 1B Dba

. Joshua S . Par sa _ e - p —
Gulpin “Coun Ja] ee: 7 - 7

490 Dory lll Roch #350 Re legeNo JO-CV= OBESE 6P4
Blacke Hewle C8 F019? -” |

UNITED STATES DISTRICT COURT.
. DENVER, COLORADO

, ~ | ' * SEP 21 299
ap the Hinkle. Exo rel p. ri tlag hr > ABFFREY P. COLWELL

‘CLERK

Loam im recupt oF you Sept (11%: lellen: Siren

. oe Sp” cor it a Hikeben S
Civil achm has been opened - In SPURSE, ne r a Lith .
2 aay 4. ; 486 . om C nn fe AT : tii seas
LC OV f2US aD Oa ay 65) posts Conth.. ASE NTE oe ble
ly sabe, Lara net Chypa
tach eet as ybell as Grey : tiie Glory.
. . | fom -
ot prntig “Fedal forms as = Th oe Curl aca
County Tal bide wish be proeide.- voit | the olen, tanh,
: . . : eg : aes r “A Gs Wa? Se
7 Pk Howike Poles Depactrest sindl the Crifpin Cour

my - dve Process And | a
Sail / Shente, © Thyverare -mumermns: de Prowse AnD.
| Saul / Shere, | , fave Experienced Siice” - $
| (a hts vioktims thot L mo . | oo
August at. L will debil, my nolatons oo
‘a 7 MG. band ck F 3 = lew “ Wig. wrist.
8 Hawk polis twisledl. my Mand cot ri :
Cleet borg) {7 Constant Ee revinc! wd p .
ess fee Leese | 4 — nia MZ boll
BI i Houk PD def amt phe me o
~ Blak Fe

. . S JA phe i COINS Tis
| ; es aon he + 4S obvious TJ GAS ir |
1 desprle baum sehreplema, Th was omens LOM 1 |
* vlobdtes °C > B71 O9- lo) ~

.
ye

: ye my obsses’ by Black “Hake Pow
7D us cop ned of MY of bsses, by % |

re baler: Sheers gl te For Five Days men

“4
-~-qT unus Not Propec'g wt tfandieCd. upen : ntilce
= NA in toe ao Tuas deprwed. oF Foop AND ated.
go 4E-GO hows
Lp epuly Rey + Sgt ind holt, Poth: assabed re,
Re hemes wi Coil 2 while L ute prteiag + tasted
arm. Gitar dup Sat Urdholtz pushed nie 1o & Cone)
LX [I ; esl in % cat oH My Dechy .
- My Gath Amend meat (ng kt to Counsel rs viob,ted: Me iy As
L tanvet (Cath Ag aA Hervey — Anh whan Lido Sf ate wt?
him fe Popuned 1D, ogre [commnnintcere py wiestes fo He

i

Ik
y ,

 

(rw .
- Despite | Showing Sans OF A Stuer Merkel Mase Dam

pat able 40. speek cath [get Meducled Py a josy haters”
| 14 ny. aur defense... Judge ‘lay lov Set an Cx cessive ”
, hod Seu, Leenitoy. hy abi h ty fo gat Med cal athrfin,
On (Muy aon, Lt wish te Sue Black. Hawk Pd+ Me. Erker
_ Sheriffs ef bite... Por 15 c0nzeobs Any Ase the Compo
relvage YR on O° PRBiNd Soro Hat Fund? om ator ity
jd yep rtsted ME 1 Tas meer | |

Ss (”) ely - Respect tty yrs

 

 

DF ehue g Hur
, May Ej
D
Ohm con fen
Au

 

 

! - ;
| WATE LTT | S
FeegdegsgaftUEg ay Lyee QUEUE gab ned fqeety lott ff ay gH eget tay SS00ns-pezes
LOSe-Abeos O90 wan7G
soll wy BES yb] eb 2
& L9) UGS SV és
= r - S& |
S sash) 19 op A012) uoH ee
C003 eo IH 4779)G,

 

 

asc. ey) ed Boe
| 0207 das 6T . vigts Caney wid 1)
9 USANAG ; a “eSvid]

 
